Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 15-19, 21-22, 24-26, 35-37, 39-42 have been amended.
Claims 46 is newly added.
Claims 1, 15-22, 24-26, 35-37, 39-42, 44, and 46 are presently pending.

Regarding Applicant’s Arguments with respect to the Rejection of the Claims under 35 USC 101, the arguments have been fully considered and are persuasive. The Rejection of the Claims under 35 USC 101 have been withdrawn.

Regarding Applicant’s Arguments with respect to the Rejection of the Claims under 35 USC 103, the arguments have been fully considered but are not persuasive.
Applicant appears to argue that Banta fails to disclose determination of user preference information based on data related to the user’s viewing of other videos in the past, and that Li fails to cure the above deficiency of Banta (see Remarks, pgs. 10-11). The Examiner disagrees.
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the Examiner agrees that Banta is silent with respect to determination of user preferences from past interaction with other videos, Li [0060-63], [0070], [0074], [0115], and [0172] specifically note that user profiles that are maintained by recommendation systems may track parameters and habits/history of users that are aggregated over time, and track such parameters such as preferred categories, average viewing patterns/access times, etc. As such, the combined teachings of Banta and Li reasonably disclose, teach, and suggest determination of user preferences based on data related to the user’s viewing of other video streams in the past.

Regarding Applicant’s arguments with respect to the rejection of Claim 26 as being unpatentable over Banta, Li, and Marcus (see Remarks, pgs. 11-12), the Examiner disagrees. Applicant argues that Marcus’ priority values are not ‘associated with a part of the video frame’ (see Remarks, pg. 12). The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that Marcus was introduced specifically to teach that priority values associated with some media may be added to metadata of the video stream itself. Banta was relied upon to disclose that such priority levels were associated with more spatially relevant portions of video frames. As such, the combination of Banta, Li, and Marcus reasonably disclose, teach, and suggest the claimed invention of Claim 26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-16, 19-21, 25, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Banta et al. (US 2013/0141523 A1) (hereinafter Banta), in view of Li et al. (US 2017/0289593 A1) (hereinafter Li).

Regarding Claim 1, Banta discloses a method for personalizing a video stream for a user by a personalization entity, wherein the video stream comprises a sequence of video frames having a format such that a user with a viewport is not able to view the whole content present in the video frames but only a part of the content present in the video frames, [Figs. 1, 3; ABST, 0014, 0020-22: users may request panoramic video stream 16, which allows them to see a segment of the panoramic image for a particular field of view] the method comprising: 
the personalization entity determining user information which indicates which spatial part of content present in the video frames is of higher relevance to this user than other parts of the content present in the video frames, wherein the user information is based on data related to the user’s viewing of the video; [0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
the personalization entity selecting a spatially more relevant part in the video frames having a higher viewing relevance to this user compared to a remaining part in the video frames based on the determined user information, [0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
the personalization entity indicating the spatially more relevant part in the video frames from a video providing entity from where the video stream is delivered to the user, [Fig. 1; 0015-16, 0020-22, 0028-29: server is provided information regarding suggested perspectives to provide said suggested perspectives to requesting users and allows the system to guide users to the more interesting portions of the video being suggested] wherein
the personalization entity is configured to be located in a content delivery network or outside of the content delivery network. [Fig. 1; 0015-16, 0020-22, 0028-29, 0034: server 14 in system of Fig. 1]	Banta fails to explicitly disclose the personalization entity determining user preference information which indicates which spatial part of content present in the video frames is of higher relevance to this user than other parts of the content present in the video frames, wherein the user preference information is based on data related to the user’s viewing of other video streams in the past; and the personalization entity indicating the spatially more relevant part in the video frames to a video providing entity from where the video stream is delivered to the user. (Emphasis on particular elements of the limitations not explicitly disclosed by Banta).
user preference information which indicates which spatial part of content present in the video frames is of higher relevance to this user than other parts of the content present in the video frames, wherein the user preference information is based on data related to the user’s viewing of other video streams in the past; [Figs. 1-3, 7; 0028-29, 0055, 0060-63, 0066, 0069-74, 0096, 0172: system may store user profiles that aggregate viewing past behaviors of users (such as past content requests – and such as interactions with video such as those disclosed by Banta above) that indicate their preferences for content, which is utilized to predict content of interest to a user (such as the differing perspective/FOV videos of Banta above)] and 
the personalization entity indicating the spatially more relevant part in the video frames to a video providing entity from where the video stream is delivered to the user. [Figs. 1-3, 7; 0028-29, 0055, 0060-62, 0066, 0069-74, 0080-81, 0096: system may store user profiles that aggregate viewing behaviors of users that indicate their preferences for content, which is utilized to predict content of interest to a user (such as the differing perspective/FOV videos of Banta above) which is provided to edge servers for pre-fetching of the predicted content; 0139: where the caching network architecture can be independent of the network infrastructure or within the network itself]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Banta with the teachings of Li to specifically utilize user preference data to select more relevant video data, and providing that information to the video providing entity in order to provide efficient and [Li – ABST; 0002-4, 0028-30, 0113]
Regarding Claim 15, Banta discloses a personalization entity configured to personalize a video stream for a user, wherein the video stream comprises a sequence of video frames having a format such that a user with a viewport is not able to view the whole content present in the video frames but only a part of the content present in the video frames, [Figs. 1, 3; ABST, 0014, 0020-22: users may request panoramic video stream 16, which allows them to see a segment of the panoramic image for a particular field of view] the personalization entity comprising a memory and at least one processor, the memory containing instructions executable by the at least one processor, [Fig. 1; 0033-34: system may be embodied as CRMs with executable machine code that may be implement by hardwired circuitry  (where processors would be inherent in executing such code)] wherein the personalization unit is configured to: 
determine user information which indicates which spatial part of content present in the video frames is of higher relevance than other parts of the content present in the video frames, [0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
[0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
indicate the spatially more relevant part in the video frames from a video providing entity from where the video stream is delivered to the user, [Fig. 1; 0015-16, 0020-22, 0028-29: server is provided information regarding suggested perspectives to provide said suggested perspectives to requesting users and allows the system to guide users to the more interesting portions of the video being suggested]
further wherein the user information is based on data related to the user’s viewing of the video; [0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’] and
further wherein the personalization entity is configured to be located in a content delivery network or outside of the content delivery network. [Fig. 1; 0015-16, 0020-22, 0028-29: server 14 in system of Fig. 1]
user preference information which indicates which spatial part of content present in the video frames is of higher relevance to this user than other parts of the content present in the video frames, and indicate the spatially more relevant part in the video frames to a video providing entity from where the video stream is delivered to the user, further wherein the user preference information is based on data related to the user’s viewing of other video streams in the past. (Emphasis on particular elements of the limitations not explicitly disclosed by Banta).
Li, in analogous art, teaches determine user preference information which indicates which spatial part of content present in the video frames is of higher relevance to this user than other parts of the content present in the video frames, [Figs. 1-3, 7; 0028-29, 0055, 0060-62, 0066, 0069-74, 0096: system may store user profiles that aggregate viewing behaviors of users that indicate their preferences for content, which is utilized to predict content of interest to a user (such as the differing perspective/FOV videos of Banta above)] and 
indicate the spatially more relevant part in the video frames to a video providing entity from where the video stream is delivered to the user. [Figs. 1-3, 7; 0028-29, 0055, 0060-62, 0066, 0069-74, 0080-81, 0096: system may store user profiles that aggregate viewing behaviors of users that indicate their preferences for content, which is utilized to predict content of interest to a user (such as the differing perspective/FOV videos of Banta above) which is provided to edge servers for pre-fetching of the predicted content; 0139: where the caching network architecture can be independent of the network infrastructure or within the network itself] 
further wherein the user preference information is based on data related to the user’s viewing of other video streams in the past. [Figs. 1-3, 7; 0028-29, 0055, 0060-63, 0066, 0069-74, 0096, 0115, 0172: system may store user profiles that aggregate viewing past behaviors of users (such as past content requests – and such as interactions with video such as those disclosed by Banta above) that indicate their preferences for content, which is utilized to predict content of interest to a user (such as the differing perspective/FOV videos of Banta above)]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta with the teachings of Li to specifically utilize user preference data to select more relevant video data, and providing that information to the video providing entity in order to provide efficient and effective caching of content in a content network by estimating and utilizing content popularity to predict the content to pre-fetch to the cache. [Li – ABST; 0002-4, 0028-30, 0113]

Regarding Claim 16, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose  wherein the personalization entity is configured, for determining user preference information, to determine a long term user preference indicating the spatially more relevant parts determined based on viewing habits detected when viewing a plurality of video streams in the past, [Li – 0060-664, 0072-74, 00841-84, 0096, 0108-0113: where content determination for pre-fetching may be based on collected and aggregated user preference and history] and to determine a short term user preference indicating the spatially more relevant parts in earlier video frames of the video stream which the user is currently viewing. [Banta – 0016: suggestions for field of view of a video stream may be based on monitoring user interactions with the video stream itself; Li – 018: profile/preference may be based on user behavior with respect to recently (i.e., currently) accessed content)]
Regarding Claim 19, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose wherein the personalization entity is configured to indicate the spatially more relevant part in the video frames to a first video providing entity which only stores the spatially more relevant part of the video stream and does not store the whole video stream for the user. [Banta – 0015, 0021-22: server may stream only a field of view to the device that is to be consumed; Li – 0002-3, 0028, 0069-70: since cache space may be limited, only segments of a whole video may be fetched and cached, based on user viewing patterns/statistics]
Regarding Claim 20, Banta and Li disclose all of the limitations of Claim 19, which are analyzed as previously discussed with respect to that claim.
[Banta – Fig. 1: server 14; Li – Figs. 1-2; 0028-29, 0080-81, 0114-118: where content providers/owners facilitate distribution of predicted content to edge caches through tracking users at edge servers]
Regarding Claim 21, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose wherein the personalization entity is configured, for determining user preference information, to determine which spatial part of content present in the video frames was of higher relevance to other users viewing the same video stream. [Banta – 0016-17, 0028-29: most popular FOVs (i.e., most watched) viewed by other users of that stream may be selected as suggested FOVs; Li – 0002-3, 0028, 0060-65, 0069-74: content recommendations of video segments may be based on popularity/viewing count metrics of groups of users]Regarding Claim 25, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta discloses wherein the personalization entity is configured to deliver the spatially more relevant part of the video frames to the user in a higher viewing quality than the remaining part in the video frames. [Banta – 0016, 0029: suggested interesting portions/FOVs of the video may be provided at a higher quality/resolution than other portions of the video]
Regarding Claim 44, Banta and Li disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose a computer program product comprising a non-transitory computer readable medium storing a computer program comprising program code to be executed by at least one processor of a personalization entity, wherein execution of the program code causes the at least one processor to execute the method of claim 1. [Banta – 0033-34; Li – 0203]


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banta and Li as applied to claim 15 above, and further in view of Berg et al. (US 10,374,866 B1) (hereinafter Berg).

Regarding Claim 17, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose wherein the personalization engine being configured to be located in a content delivery network which delivers the video stream to the user, or wherein the personalization entity is located outside the content delivery network. [Banta – Fig. 1; 0034; see also MPEP 2144.04(V)-(VI); Li – 0139]
as long as the video stream is consumed by the user, wherein the personalization entity is located outside the content delivery network when the video stream is not consumed by the user. (Emphasis on the elements of the limitations not explicitly disclosed by Banta and Li).
Berg, in analogous art, teaches the personalization engine being configured to be located in a content delivery network which delivers the video stream to the user, as long as the video stream is consumed by the user, wherein the personalization entity is located outside the content delivery network when the video stream is not consumed by the user. [Fig. 7; col. 2, lines 14-38; col 3, line 59 – col. 4, line 59; col. 12, lines 31-51: where services (such as the personalization engine of Banta and Li) may dynamically shift locations of a servicing host within a distributed computing environment such that the servicing node may be moved closer in the network to the requesting client from some initial servicing location (such as the externally located location of Banta and Li)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta and Li with the teachings of Berg to shift the location of the personalization engine within the CDN or outside the CDN based on whether the stream is being consumed by the user in order to improve network service and latency for requests by reducing the number of network hops required to provide the client services. [Berg – col. 2, lines 52-65]
Regarding Claim 18, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose wherein the personalization engine being configured to be located in a content delivery network which delivers the video stream to the user, or wherein the personalization entity is located outside the content delivery network. [Banta – Fig. 1; 0034; see also MPEP 2144.04(V)-(VI); Li – 0139]
Banta and Li fail to explicitly disclose wherein the personalization engine is configured to be located at a closer distance to the video providing entity as long as the video stream is consumed by the user, compared to a location of the personalization entity when the video stream is not consumed by the user.
Berg, in analogous art, teaches wherein the personalization engine is configured to be located at a closer distance to the video providing entity as long as the video stream is consumed by the user, compared to a location of the personalization entity when the video stream is not consumed by the user. [Fig. 7; col. 2, lines 14-38; col 3, line 59 – col. 4, line 59; col. 12, lines 31-51: where services (such as the personalization engine of Banta and Li) may dynamically shift locations of a servicing host within a distributed computing environment such that the servicing node may be moved closer in the network to the requesting client from some initial servicing location (such as the externally located location of Banta and Li)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta and Li with the teachings of Berg to shift the location of the personalization engine within the CDN or outside the CDN [Berg – col. 2, lines 52-65]


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banta and Li as applied to claim 15 above, and further in view of Fischer et al. (US 2008/0133638 A1) (hereinafter Fischer).

Regarding Claim 22, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose wherein the personalization entity is configured to determine a sequence of video frames in the video stream which was viewed by other users when viewing the same video stream, and configured to indicate the sequence of video frames with a starting time and an end time to the video providing entity, and the personalization entity is configured to indicate the sequence of video frames to the video providing entity with the spatially more relevant part which had a higher viewing relevance to the other users when viewing the same video stream. [Banta – 0015-16, 0028-30: portions of the video that are most watched are utilized to determine interesting/suggested FOVs, where the video streams are time-stamped for synchronization between different devices; Li – 0063-65, 0070, 0073-74, 0084: where profile data that is captured and aggregated may acknowledge view count, duration, and may determine size and popularity of particular segments of a whole video content (where it would be implicitly understood that the system would be able to discern/identify start/end times of these video segments)]
Banta and Li fail to explicitly disclose the personalization entity is configured to determine a sequence of video frames in the video stream which was viewed repeatedly by other users when viewing the same video stream. (Emphasis on the particular elements of the limitation not explicitly disclosed by Banta and Li).
Fischer, in analogous art, teaches the personalization entity is configured to determine a sequence of video frames in the video stream which was viewed repeatedly by other users when viewing the same video stream. [ABST; 0012, Clm 13: where specific segments of some media content may be ranked as high or low interest value, where segments of content that have been repeated by a user are determined to be tagged as high value content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta and Li with the teachings of Fischer to specify determination of sequences of video streams which have been viewed repeatedly by other users, as it is understood that when recommending content segments to users, segments that have been repeated by another user are an implicit indication of high interest in the segment. [Fischer – ABST; 0012]


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banta and Li as applied to claim 15 above, and further in view of Angiolillo et al. (US 2007/0250861 A1) (hereinafter Angiolillo).

Regarding Claim 24, Banta and Li disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li note that only particular sections may be transmitted to a given user. [Banta – 0020; Li – 0063-65, 0070, 0073-74, 0084]
Banta and Li fail to explicitly disclose wherein the video stream comprises a main channel which is common for several users and at least one personalized channel in which additional information relating to the same video stream is provided, wherein the personalization entity is configured to indicate the main channel or the personalized channel to the video providing entity based on a user feedback.
Angiolillo, in analogous art, teaches wherein the video stream comprises a main channel which is common for several users and at least one personalized channel in which additional information relating to the same video stream is provided, wherein the personalization entity is configured to indicate the main channel or the personalized channel to the video providing entity based on a user feedback. [0023-32: recommendations may be catered to a users’ preferences (such as the recommended segments/FOVs of Banta and Li) and provided via a separate channel (such as through a point-to-point IP channel) compared to a broadcast channel that provides the common video stream (where it would be implicitly understood that different users would likely have different personalized recommendations based on their different preferences which would inferably lead to multiple personalized channels of recommendations]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta and Li with the teachings of Angiolillo to provide separate personalized channels from the common main channel in order to provide users with personalized recommendation information that may be individually captured and processed as separate video feeds to a user display device. [Angiolillo – 0031]


Claims 26, 35-37, 39-40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Banta, in view of Li, and Marcus (US 2006/0015904) (hereinafter Marcus).

Regarding Claim 26, Banta discloses a method for operating an server in a content delivery network, the server transmitting a video stream to a user, wherein the video stream comprises a sequence of video frames having a format such that a user with a viewport is not able to view the whole content present in the video frames but only a part of the content present in the video frames, [Figs. 1, 3; ABST, 0014, 0020-22: users may request panoramic video stream 16, which allows them to see a segment of the panoramic image for a particular field of view] the method comprising: 
[0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
determining priority information to metadata of the video stream, the priority information allowing the spatially more relevant part in the video frames to be identified, [0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’]
transmitting the video stream based on the priority information to the user, [Fig. 1; 0015-16, 0020-22, 0028-29: server is provided information regarding suggested perspectives to provide said suggested perspectives to requesting users and allows the system to guide users to the more interesting portions of the video being suggested and provides the suggested FOVs to users]
[0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’ – i.e., more interesting perspectives are deemed higher priority]
Banta fails to explicitly disclose an edge server; and transmitting the video stream with the priority information to the user. (Emphasis on the particular elements of the limitations not explicitly disclosed by Banta). 
Li, in analogous art, teaches an edge server; [Figs. 1-2; 0028-29, 0080-81, 0114-118: where content providers/owners facilitate distribution of predicted content to edge caches through tracking users at edge servers] and 
transmitting the video stream with the priority information to the user. [0062-65, 0069-0071, 0109, 0015: wherein a recommendation list may be provided to users which ranks content/content segments that may be of interest to the user for retrieval based on user profile information]	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Banta with the teachings of Li to specify an edge server and to transmit priority list information to users in order to provide ranked prediction of content likely to be selected and requested by users of the content delivery network. [Li – ABST; 0002-4, 0028-30, 0113, 0115]
adding priority information to metadata of the video stream. (Emphasis on the elements of the limitations not explicitly disclosed by Banta and Li).
Marcus, in analogous art, teaches adding priority information to metadata of the video stream. [ABST; 0014, 0016, 0201-212: media (such as the panoramic video of Banta above), may be tagged with data priorities according to user profile information (such as the that taught by Banta and Li) to set delivery order (among other aspect) of some media content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Banta and Li with the teachings of Marcus to specify adding the priority information to metadata of the video data itself in order to allow a receiving device to utilize marked media data to automatically receive and assemble media according to a user’s profile/preferences. [Marcus – ABST; 0202-4] 
Regarding Claim 35, Claim 35 recites an edge server that performs the method of Claim 26. As such, Claim 35 is rejected similarly as Claim 25, mutatis mutandis.

Regarding Claim 36, Banta, Li, and Marcus disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta, Li, and Marcus disclose to pre-fetch the spatially more relevant part from a second video providing entity storing the whole video stream for the user based on the priority information before the edge server starts transmitting the video stream to the user. [Banta – 0015, 0021-22: server may stream only a field of view to the device that is to be consumed; Li – 0002-3, 0028, 0069-70: since cache space may be limited, only segments of a whole video may be pre-fetched and cached, based on user viewing patterns/statistics; Marcus – 0015, 0201-212]Regarding Claim 37, Banta, Li, and Marcus disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta, Li, and Marcus disclose to: assign different priority levels to different spatial parts of the video frames in dependence on a viewing relevance of the corresponding spatial parts in the video frames; [Li - 0062-65, 0069-0071, 0109, 0015: wherein a recommendation list may be provided to users which ranks content/content segments that may be of interest to the user for retrieval based on user profile information; Marcus – 0015, 0201-212] and 
fetch different spatial parts of the video stream from a second video providing entity storing the whole video stream for the user is carried out in dependence on the priority level assigned to the corresponding spatial part of the video stream. [Banta – 0015, 0021-22: server may stream only a field of view to the device that is to be consumed; Li – 0002-3, 0028, 0069-70: since cache space may be limited, only segments of a whole video may be pre-fetched and cached, based on user viewing patterns/statistics and based on a ranked list of segments; Marcus – 0015, 0201-212: priority level may dictate delivery order of media]Regarding Claim 39, Banta, Li, and Marcus disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
 [Banta – 0016, 0029: suggested interesting portions/FOVs of the video may be provided at a higher quality/resolution than other portions of the video; Li – 0002-3, 0028, 0062-65, 0069-70, 0109, 0015: since cache space may be limited, only segments of a whole video may be pre-fetched and cached, based on user viewing patterns/statistics]Regarding Claim 40, Banta, Li, and Marcus disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose to store only, based on the priority information, the spatially more relevant part in the video frames in a cache memory for transmission to the user, and not to store the remaining part in the video frames in the cache memory. [Banta – 0015, 0021-22: server may stream only a field of view to the device that is to be consumed; Li – 0002-3, 0028, 0069-70: since cache space may be limited, only segments of a whole video may be fetched and cached, based on user viewing patterns/statistics]
Regarding Claim 46, Banta, Li, and Marcus disclose all of the limitations of Claim 26, which are analyzed as previously discussed with respect to that claim.
	Furthermore Banta, Li, and Marcus disclose wherein the video frame is divided into a set of regions of interest (ROIs) comprising a first ROI and a second ROI, [Banta – Figs. 1-3; 0012, 0022-23: panoramic video comprises a plurality of fields of view (ROIs), where specific FOVs may be selected and provided to an end user device]
the first ROI is the determined spatially more relevant part, the metadata comprises first ROI information for the first ROI, [Banta - 0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’; 0022-25: where the panoramic video and FOVs are associated with a coordinate system to define particular FOVs; Li - 0062-65, 0069-0071, 0109, 0015: wherein a recommendation list may be provided to users which ranks content/content segments that may be of interest to the user for retrieval based on user profile information; Marcus - ABST; 0014, 0016, 0201-212: media (such as the panoramic video of Banta above), may be tagged with data priorities according to user profile information (such as the that taught by Banta and Li) to set delivery order (among other aspect) of some media content]
wherein the first ROI information comprises (i) first location information for locating the first ROI and (ii) the first priority value, [Banta - 0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’; 0022-25: where the panoramic video and FOVs are associated with a coordinate system to define particular FOVs; Li - 0062-65, 0069-0071, 0109, 0015: wherein a recommendation list may be provided to users which ranks content/content segments that may be of interest to the user for retrieval based on user profile information; Marcus - ABST; 0014, 0016, 0201-212: media (such as the panoramic video of Banta above), may be tagged with data priorities according to user profile information (such as the that taught by Banta and Li) to set delivery order (among other aspect) of some media content]and 
the metadata further comprises second ROI information for the second ROI, wherein the second ROI information comprises (i) second location information for locating the second ROI and (ii) a second priority value indicating a priority of the second ROI. [Banta - 0015-16, 0020-22, 0028-29: user data (including current user interactions with the video stream and monitored behavior of other users viewing the same video) is utilized to determine field of view suggestions to the user of highly viewed perspectives/sections of the video stream that are deemed to be ‘more interesting’; 0022-25: where the panoramic video and FOVs are associated with a coordinate system to define particular FOVs; Li - 0062-65, 0069-0071, 0109, 0015: wherein a recommendation list may be provided to users which ranks content/content segments that may be of interest to the user for retrieval based on user profile information; Marcus - ABST; 0014, 0016, 0201-212: media (such as the panoramic video of Banta above), may be tagged with data priorities according to user profile information (such as the that taught by Banta and Li) to set delivery order (among other aspect) of some media content; see also MPEP 2144.04(VI)]

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banta, Li, and Marcus as applied to claim 35 above, and further in view of Fischer.

Regarding Claim 41, Banta, Li, and Marcus disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li disclose to identify a sequence of video frames in the video stream which was viewed by other users in a replay mode by the priority information added the sequence of video frames[Banta – 0015-16, 0028-30: portions of the video that are most watched are utilized to determine interesting/suggested FOVs, where the video streams are time-stamped for synchronization between different devices; Li – 0063-65, 0070, 0073-74, 0084: where profile data that is captured and aggregated may acknowledge view count, duration, and may determine size and popularity of particular segments of a whole video content (where it would be implicitly understood that the system would be able to discern/identify start/end times of these video segments)]
Banta, Li, and Marcus fail to explicitly disclose to identify a sequence of video frames in the video stream which was viewed repeatedly by other users in a replay mode by the priority information added the sequence of video frames. (Emphasis on the particular elements of the limitation not explicitly disclosed by Banta, Li, and Marcus).
Fischer, in analogous art, teaches to identify a sequence of video frames in the video stream which was viewed repeatedly by other users in a replay mode by the priority information added the sequence of video frames. [ABST; 0012, Clm 13: where specific segments of some media content may be ranked as high or low interest value, where segments of content that have been repeated by a user are determined to be tagged as high value content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta, Li, and Marcus with the teachings of Fischer to specify determination of sequences of video streams which have been viewed repeatedly by other users, as it is understood that when recommending content segments to users, segments that have been repeated by another user are an implicit indication of high interest in the segment. [Fischer – ABST; 0012]


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banta, Li, and Marcus as applied to claim 35 above, and further in view of Angiolillo.

Regarding Claim 42, Banta, Li, and Marcus disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
Furthermore, Banta and Li note that only particular sections may be transmitted to a given user. [Banta – 0020; Li – 0063-65, 0070, 0073-74, 0084]
Banta, Li, and Marcus fail to explicitly disclose wherein the video stream comprises a main channel which is common for several users and at least one personalized channel in which additional information specific to the user is provided, wherein the edge server is configured to identify the personalized channel based on the priority information added to the personalized channel.
 [0023-32: recommendations may be catered to a users’ preferences (such as the recommended segments/FOVs of Banta and Li) and provided via a separate channel (such as through a point-to-point IP channel) compared to a broadcast channel that provides the common video stream (where it would be implicitly understood that different users would likely have different personalized recommendations based on their different preferences which would inferably lead to multiple personalized channels of recommendations]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Banta, Li, and Marcus with the teachings of Angiolillo to provide separate personalized channels from the common main channel in order to provide users with personalized recommendation information that may be individually captured and processed as separate video feeds to a user display device. [Angiolillo – 0031]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM J KIM/Primary Examiner, Art Unit 2421